Citation Nr: 1508371	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  06-18 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for major depressive disorder (MDD), currently evaluated as 30 percent disabling.

2. Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963 and from January 8 to March 24, 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO), which increased the evaluation for his service-connected major depressive disorder from 20 percent to 30 percent, effective July 9, 2008. 

In April 2011, the Veteran, his wife and son appeared and offered testimony at a hearing before the undersigned, sitting at the RO.  A transcript of that hearing is of record. 

By a decision dated in October 2012, the Board denied the Veteran's claim for an increased rating for MDD.  The Veteran appealed the Board's October 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Order, the Court endorsed a March 2013 Joint Motion for Remand (JMR) and vacated the October 2012 Board decision.  The Board again denied the claim in December 2013.  The Veteran appealed the Board's December 2013 decision to the Court, and in August 2014, the Court endorsed an August 2014 JMR and vacated the December 2013 Board decision.  The Veteran's claim is now again before the Board.

Following the August 2014 Order, additional evidence was added to the VBMS electronic claims file, to include VA examinations addressed in the decision below.  This evidence has not been first considered by the RO.  In December 2014, however, the Veteran's representative submitted a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2014).  The Board will proceed with its adjudication of the claim.


FINDINGS OF FACT

1. Service connection for MDD was granted based on aggravation of a non-service connected disability by a service-connected disability.

2. The Veteran's baseline, pre-aggravation, MDD symptoms were rated as 30 percent disabling.

3. The Veteran was initially assigned a 20 percent net disability rating after deduction of his baseline severity as he met the criteria listed under the 50 percent schedular criteria for MDD.

4. The Veteran's MDD is not manifested by obsessional rituals, speech impairment, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal appearance, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships; or by impaired thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform the activities of daily living, disorientation to time or place, or memory loss for names of close relatives or own name.

5. Despite the two valid reports of suicidal ideation over the course of this claim, these reports, in light of the denials of suicidal ideation noted in April 2010 through May 2011 outpatient records, the November 2011 VA clinical note, the March 2012 Suicide Risk Assessment, and the April 2012 Social Work note, do not rise to the level to cause occupational and social impairment with deficiencies most areas.

6. The Board will not disturb the currently assigned 30 percent rating for MDD.

7. The Veteran does not meet the schedular criteria for consideration of a TDIU and because the evidence does not show that his service-connected disabilities alone have been at any time during the pendency of the claim of such severity as to preclude substantially gainful employment, including employment in a sedentary capacity, referral for consideration of extraschedular TDIU is not warranted.


CONCLUSIONS OF LAW

1. When considering the Veteran's baseline severity of MDD as determined in January 2007, the criteria for a rating in excess of 50 percent, or 20 percent net, have not been met.  The currently assigned 30 percent rating will not be disturbed.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.310(b), 4.1, 4.7, 4.130, Diagnostic Code 9434 (2014).

2. The criteria for the assignment of a TDIU are not met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, VA satisfied its duty to notify by means of a letter dated in December 2008 that was issued prior to the RO decision in May 2009.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  A more recent letter in April 2013 again set out these requirements and duties.  The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice. 

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008). 

Additionally, the Board finds there has been substantial compliance with its previous remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  

Following the August 2014 Order, additional evidence was added to the VBMS electronic claims file, to include VA examinations addressed in the decision below.  This evidence has not been first considered by the RO.  In December 2014, however, the Veteran's representative submitted a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2014).  The Board will proceed with its adjudication of the claim.

II. Procedural History

The RO denied service connection for MDD in a June 2005 rating decision.  In a July 2005 notice of disagreement (NOD), the Veteran appealed and stated that his MDD was secondary to his service-connected ulcer disability.  During the appeal, the RO granted service-connection for MDD in a January 2007 rating decision, finding that his service-connected ulcer disability had aggravated the non-service-connected MDD.  38 C.F.R. § 3.310(b).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  In such instance, a veteran may be compensated for the degree of disability over and above the degree of disability which existed prior to the aggravation of the non-service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In this case, the RO determined that prior to being aggravated by the service connected ulcer, the baseline severity of his MDD met the criteria for a 30 percent rating under Diagnostic Code 9434, 38 C.F.R. § 4.130.  Overall, the RO found that the Veteran's MDD symptoms met the criteria for a 50 percent rating but that after subtracting the baseline severity, that his disability warranted only a 20 percent rating for VA compensation purposes.  The Veteran did not appeal the assigned rating.

In July 2008, the Veteran submitted a NOD with a June 2008 rating decision that denied service connection for right hand frostbite.  He indicated that he wanted to "amend current appeal claim for Depression to include frostbite."  See July 2008 NOD.  Since depression was not an issue on appeal, the RO asked the Veteran to clarify whether he intended to file a claim for an increased rating for depression.  In October 2008, the Veteran indicated that his intent was to file a claim for an increased rating for depression.

In a May 2009 rating decision, the RO found that the Veteran's MDD symptoms met the criteria for a 30 percent rating under Diagnostic Code 9434, 38 C.F.R. § 4.130; however, the RO did not consider that service connection was initially granted based on aggravation and as such, did not consider the baseline rating assigned in January 2007.  Had the RO considered the baseline rating of 30 percent, the RO would have found that the Veteran's MDD was not compensable for VA purposes or in the least that an increased rating was not warranted.  The Veteran submitted a NOD with the 30 percent rating in July 2009.  A statement of the case (SOC) was issued in May 2010.  A Decision Review Officer (DRO) issued a statement of the case (SOC) in May 2010 but failed to consider the baseline rating of 30 percent.  The DRO continued the rating of 30 percent.

In September 2010, a DRO issued a supplemental statement of the case (SSOC).  In this decision, the DRO explained that the Veteran was initially granted a 20 percent rating for MDD because it had been determined that the baseline severity of MDD was 30 percent.  Thus, while he met the schedular criteria for an initial 50 percent rating, the baseline severity of 30 percent had to be deducted from the overall percentage, leaving a net disability of 20 percent.  38 C.F.R. § 3.310(b).  The DRO noted that the RO did not consider the baseline percentage when assigning the 30 percent evaluation in May 2009.  The DRO concluded that the 30 percent rating should not be addressed and determined that while recently obtained evidence showed that the Veteran's MDD symptoms met the schedular criteria for a 50 percent rating, that no increase was warranted because his disability was already considered 50 percent disabling with a 30 percent baseline level of disability.  The DRO determined that the 30 percent evaluation would continue unchanged.  In June 2011, the Board remanded this matter for additional development.  In June 2012, another SSOC was issued; however, the DRO did not address the baseline severity of the MDD.  The DRO continued the assigned 30 percent rating.  

In October 2010, the Board denied entitlement to a rating in excess of 30 percent.  Notably, the Board did not address the baseline severity of the Veteran's MDD.  The Veteran appealed the decision to the Court.  In a March 2013 Order, the Court endorsed a March 2013 Joint Motion for Remand (JMR) and vacated the October 2012 Board decision.  The JMR found that the Board did not provide adequate reasons and bases for the continuance of the 30 percent rating.  Neither party addressed the initial baseline rating of 30 percent as found in the January 2007 rating decision.  The Board again denied the claim in December 2013.  Notably, the Board again did not address the baseline severity of the Veteran's MDD.  The Veteran appealed the Board's December 2013 decision to the Court, and in August 2014, the Court endorsed an August 2014 JMR and vacated the December 2013 Board decision.  The JMR found that the Board again failed to adequately address all evidence and provide adequate reasons and bases for denying a rating in excess of 30 percent.  The JMR also found that the Board erred in not considering the issue of entitlement to TDIU.  Neither party addressed the initial baseline rating of 30 percent as found in the January 2007 rating decision. The Veteran's claim is now again before the Board for consideration.

In summary, the Veteran's MDD was initially rated 50 percent disabling with a baseline disability determination of 30 percent, resulting in a net award of 20 percent.  See January 2007 Rating Decision and 38 C.F.R. § 3.310(b).  Consequently, the issue on appeal is whether the Veteran's MDD is of the severity to meet the schedular criteria for a rating in excess of 50 percent, thus warranting a net award in excess of 20 percent.  Because VA assigned 30 percent rating in error, the Board will not penalize the Veteran by reducing his rating at this time.

III. Factual Background

During a clinical visit in November 2007, the Veteran complained of being depressed on and off.  The Veteran also reported difficulty sleeping and poor eating.  He reported breaking up with his girlfriend after 12 years and feeling responsible for the failure of the relationship.  A mental status examination was unremarkable except for depressed mood and a feeling of guilt over the loss of his girlfriend.  The assessment was depressive disorder, and he was assigned a GAF score of 55.

In January 2008, the Veteran said he felt down and depressed, like it was not worth living anymore.  He said he last worked in April 2001 as an air-conditioning repair technician for a school district.  He was disabled from work due to a knee and back injury.  He had a lawsuit against the school district and settled his workers comp claim.  He collected Social Security.  The Veteran reported that he spent most of his time feeling sorry for himself.  The provider stated that the Veteran had been depressed for three years and that the condition was related to physical illnesses and inadequate finances after disability retirement.  The provider observed that the Veteran focused on his illnesses and exaggerated them.  He isolates and cries as his coping mechanism.  The mental status evaluation was otherwise normal.  The diagnosis was mood disorder related to a medical condition and a GAF score of 52 was assigned.  A GAF score of 53 was assigned in March 2008 while a GAF score of 55 was assigned in July 2008.

When seen in January 2009, the Veteran was depressed and tearful.  He reported feeling depressed because his former girlfriend was manipulative and vindictive.  He also reported problems with insomnia, crying spells and poor appetite.  Following a mental status examination, the Veteran was diagnosed with depressive disorder and assigned a GAF score of 55.

The Veteran was afforded a VA examination in May 2009.  At that time, he reported having felt "all alone" for the past year.  The Veteran cried a lot.  He liked to walk over to a lake by his home and cry.  He did not engage in regular exercise.  He occasionally watched TV and did not listen to music.  He retired in 2001 after being an HVAC technician for 20 years.  He also worked for the railroad for 20 years as an inspector.  He liked to work in his garden.  He was pessimistic about changing his behavior.  He stated that he talked to his children daily and weekly.  His last relationship ended after ten years when he did not want to commit to marriage.

The examiner noted that he did not engage in behaviors or activities to help alleviate his mood or change his environment.  The Veteran was described as clean, neatly groomed and casually dressed.  Psychomotor activity was unremarkable.  Speech was soft or whispered, slow, clear and coherent.  The examiner described the Veteran as attentive, manipulative, and overly dependent.  Affect was normal.  Mood was described as depressed and sad.  He was oriented to person, time and place.  Thought process and content was unremarkable.  No delusions were noted.  Judgment and insight were intact.  The Veteran reported frequent waking during the night.  No panic attacks, or inappropriate behavior was noted.  No suicidal or homicidal ideations were noted.  The examiner noted that the Veteran is able to maintain minimum personal hygiene.  Memory was intact.  The pertinent diagnosis was depressive disorder; a GAF score of 53 was assigned.  The examiner stated that the Veteran continued to experience symptoms of depression that have a negative impact on his social and interpersonal functioning.  He engaged in behaviors that curtailed or impeded interpersonal relationships.  The examiner stated that the Veteran's depression did not cause occupational and social impairment and did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  The examiner found no reduced reliability or productivity due to mental disorder symptoms.  At most, the examiner found occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning.

VA progress notes dated from October 2009 to April 2010 show that the Veteran received follow up evaluation for treatment of his depressive disorder, which included medication and therapy.  These progress notes indicate that the Veteran was troubled by symptoms of depression and anxiety.  No suicidal or homicidal ideations were noted.  These treatment reports reflect a GAF score of 55.

In his substantive appeal, the Veteran stated that he could not sleep and that when he was able to sleep, he slept for an abnormal period of time.  He reported that he had no physical or mental energy and that he cried all the time.  He did not want to do anything and had memory impairment.  He also indicated that he hoped he would pass away so that he could have peace.

The Veteran had a VA examination in July 2010.  The examiner described the Veteran as clean and casually dressed.  Psychomotor activity was unremarkable.  Speech was unremarkable.  The Veteran was described as cooperative, attentive, and apathetic.  Affect was restricted.  Mood was described as anxious and depressed.  He was oriented to person, time and place.  Thought process and content were unremarkable.  No delusions or hallucinations were noted.  Insight and judgment were intact.  The Veteran reported disrupted sleep due to nightmares; he also reported anxiety with intrusive thoughts and worry about his medical problems.  He denied any panic attacks.  He also denied any suicidal or homicidal ideations.  No inappropriate behavior was noted.  The examiner noted that the Veteran is able to maintain minimum personal hygiene; he had no problems with activities of daily living.  Memory was normal.  The diagnosis was major depressive disorder, chronic; the examiner assigned a GAF score of 53.  The examiner noted that the Veteran had daily frequent interruptions due to depressed mood, nightmares, and anxiety with intrusive thoughts and worry about his severe medical problems.  The examiner stated that the Veteran's condition remained chronic and severe with increased intensity secondary to medical/surgical conditions with increased anxiety and depressed mood.  The examiner noted that the Veteran continued to have severe difficulty in dealing with anxiety and depressed mood, resulting in poor productivity and reliability.  The Veteran was retired due to a back injury sustained at work.  The examiner opined that the Veteran's symptoms caused deficiencies in thinking and mood and reduced reliability and productivity due to severe difficulty in dealing with anxiety and depressed mood.

At his personal hearing in April 2011, the Veteran maintained that the symptoms of his depressive disorder have gotten worse.  The Veteran reported that he cries a lot.  He also reported difficulty sleeping, nightmares, and occasional hallucinations.  The Veteran indicated that he gets very depressed.  The Veteran's son testified that his father has no friends because he is temperamental; he noted that the Veteran has frequent anger outbursts.  He also reported that the Veteran is easily irritated.  The Veteran was also forgetful and would lose his keys and wallet as well as start things and not finish.  The Veteran indicated that he has difficulty controlling his anger; he stated that he becomes irritated to the point of being violent both with himself as well as with others.  The Veteran related that he last worked full time in 2000.  He said he could not work in part due to depression as well as his back.  He said he was let go due to his conditions.

VA progress notes dated from April 2010 to May 2011 show that the Veteran received ongoing clinical attention for evaluation and treatment of his major depressive disorder.  These records reflect that the predominant symptom associated with the Veteran's psychiatric disorder is depression; he denied any suicidal or homicidal ideations.  The records reflect a GAF score of 55.  During a clinical visit in October 2010, the Veteran indicated that he was getting more depressed; he reported waking up with headaches, crying and generally feeling lousy all over.  On mental status examination, the Veteran was described as cooperative; he actively participated and maintained eye contact.  He was anxious and depressed.  He reported decreased energy, decreased concentration, decreased appetite and decreased sleep.  He denied any suicidal or homicidal ideations.  The Veteran was alert and fully oriented.  When seen in July 2011, the Veteran reported being in a good mood.  He reported getting at least 7 hours of sleep.  The diagnosis was reported as major depressive disorder, recurrent mild, and the Veteran was assigned a GAF score of 55. 

The Veteran was afforded another VA examination in August 2011.  He reported daily constant depression and frequent crying.  It was noted that the depression has been constant for "a long time."  The Veteran reported that his current medications and supportive therapy are not doing anything to reduce his depression.  The Veteran reported poor sleep, low energy, easily distracted and no libido.  On mental status examination, the Veteran was described as clean and casually dressed. Psychomotor activity was unremarkable.  Speech was clear.  He was described as cooperative.  Affect was appropriate.  His mood was noted to be agitated and depressed.  The Veteran was oriented to person, time and place.  Thought process and content was unremarkable.  No delusions or hallucinations were noted.  Judgment and insight were intact.  The Veteran did not exhibit any inappropriate behavior.  No obsessive or ritualistic behavior was noted.  He denied any panic attacks; and he denied homicidal ideations.  The Veteran reported that he had past suicidal ideations.  Impulse control was good.  The examiner noted that the Veteran was able to maintain minimum personal hygiene; he had no problems with activities of daily living.  Memory was normal.  The diagnosis was major depressive disorder, chronic; the examiner assigned a GAF score of 55.  The examiner found that the Veteran had reduced reliability and productivity due to mental disorder symptoms.

The examiner noted that the Veteran worked two 20 year careers, but he had to stop working in 2001 due to a back injury.  He has thought about going back to work, but has been told that he cannot work due to his back condition.  The examiner stated that no mental condition was evident that would preclude sedentary occupational functioning.  The examiner observed that the Veteran's age, multiple physical conditions, and Social Security disability make the likelihood of being hired very unlikely.  The examiner observed that the Veteran has meaningful relationships with and enjoys visits from his nine children.  The examiner stated that the Veteran is able to engage in basic activities of daily living in his home and yard.  He further stated that the Veteran's primary limitations are related to his health conditions and not mental conditions; his inability to engage in some physical activities can exacerbate his depression and his ability to engage in basic activities of daily living decrease his depressive symptoms. 

VA clinical records dated 2011 and 2012 show ongoing treatment.  In August 2011, a VA clinician reported that the Veteran had an idea in the past of shooting himself.  He reportedly shot a bullet into his ceiling last year and his son took his gun away.  This clinician confirmed that the Veteran had no homicidal thoughts and has good impulse control and no panic attacks.  His GAF was again reported as 55.  A November 2011 clinical note shows that the Veteran described himself as sometimes feeling up and sometimes feeling down.  He reported that he is inconsistent with his medications.  His mood was depressed and his insight fair, judgment good, and impulse control adequate.  The Veteran's mental state was otherwise noted as normal.  The Veteran confirmed no suicidal or homicidal ideation.  A March 2012 Mental Health Suicide Risk Assessment shows that the Veteran had no suicidal ideation, threats, or self-harm.  No treatment plan was deemed necessary as the Veteran was not seen as suicidal.  A mental health assessment at the same time, however, showed that the Veteran reported poor memory and concentration, as well as low energy, no motivation or interest.  He also reported that he does not like to be with others.  The treating physician confirmed that the Veteran had been noncompliant with his medication at that time.  A separate March 2012 clinical note shows prescription for medications for both depression and insomnia.  An April 2012 VA social work note shows that the Veteran was alert and oriented, casually attired, and cooperative.  He denied current suicidal or homicidal ideation and demonstrated no apparent psychosis.  His mood was described as depressed.  His thought processes were logical, relevant and goal directed and his insight was fair, and his judgment and impulse control were adequate.  Memory for both recent and remote events was intact.  The Veteran smiled when talking about his children and grandchildren and reported that he is proud of them.

The Veteran was afforded VA examination in July 2013.  The Veteran was appropriately groomed and casually dressed.  He was oriented to person, place and time.  Eye contact was good and he was calm and cooperative.  He denied any current suicidal or homicidal ideation, although he did report one incident of suicidal ideation approximately one week prior to the examination, but that it went away with prayer.  He reported, "I am fine today."  The examiner observed thought processes that were linear, logical and goal-directed.  The Veteran's insight, judgment and reasoning appeared intact.  There was no evidence of any perceptual disturbances, paranoia or delusional thinking.  As to establishing and maintaining relationships, the Veteran reported that he meets occasionally with his brother and sisters.  He also reported having a son who is ill and hospitalized and that he visits with him approximately one time per week.  He described his relationship with his other sons and his grandchildren as a "beautiful relationship."  He also reported family visits during the holidays.  The examiner confirmed that the Veteran maintains meaningful relationships with family and at church, but did note trouble in romantic relationships.  The Veteran confirmed ongoing clinical treatment for the purpose of medication management for his depression, but that he does not undergo individual counseling.  He reported that his condition is "about the same" as when last examined.  His motivation included interest to do things at home, including tending to his garden.  The Veteran is not employed, and is receiving SSA disability benefits due to a back disability.  The examiner confirmed that his depression does not rise to the level of total occupational or social impairment.  The examiner noted that the Veteran's GAF score has maintained at 55.  The examiner confirmed that the Veteran's major depressive disorder is manifested by depressed mood, chronic sleep impairment, and disturbances in motivation and mood.  The Veteran reported sleeping only a couple hours per night.

Most recently, the Veteran had a VA examination in September 2014.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran reported that he meets occasionally with his siblings.  He said he has been single for more than 20 years and that his 9 children and 6 grandchildren visit when they can.  He stated that he has a "beautiful" relationship with them.  His sister lives nearby and she visits daily.  His female cousin has moved in with him and she does the cooking and cleaning.  He does not work in his garden due to lung cancer and knee injury.  His son does his yard chores when he can.  He watches television and reads for leisure.  He does not exercise regularly and occasionally attends church.  He owns two motorcycles but has not ridden for past year due to knee conditions.

The Veteran is a retired railroad inspector and retired HVAC technician.  He retired in 2001 and was awarded Social Security disability benefits for a back injury.  He has not worked since he retired and was awarded Social Security benefits.  Noted were depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran complained of insomnia; however, the examiner said the question was whether the Veteran was compliant with his medications as the dosage of sleep medication should provide adequate sleep.  The Veteran also reported having suicidal ideation daily but that thinking of God stops him.  He is depressed because he cannot do many things that he likes and because of frequent pain.  His appetite is poor.  He does not have relationships with female friends.  He is unable to perform all activities of daily living due to medical conditions and low mood.  He reported decreased energy and labile mood with variable symptom frequency, severity and duration.  The Veteran reported no significant change since his last two examinations.  The examiner noted that the Veteran's GAF scores have remained stable at 55 since 2011.  The examiner noted major depressive mental condition, recurrent, moderate to severe at times with limited benefit reported from medications.  Based on the Veteran's responses, the examiner found that his reported mental condition was inconsistent with past examinations and records and as such, the examiner administered the SIMS test, which is a multi-axial, self-administered, screening measure to discriminate between the presence of psychopathology or cognitive defect versus the presence of feigned symptoms.  See VA examination report, September 4, 2014, page 5.  The examiner stated that a "total score above the recommended cutoff indicates an attempt to intentionally portray oneself in a negative light (per the SIMS administration/scoring manual)."  In this case, the examiner found that the Veteran "obtained a total score that was EXTREMELY ABOVE the SIMS manual and research modified cutoffs... suggesting that he endorsed a high frequency of symptoms that are highly atypical in patients with genuine psychiatric or cognitive disorders."  The examiner stated that testing indicates significant symptom exaggerations and fabrications.  After testing, the Veteran reported that his primary problem is financial and that he needs to increase his compensation.  The examiner observed that strong secondary gain factors were present along with symptom exaggerations during the examination.  Id. at pages 5-6.  

The examiner observed since his last VA examination, the mental condition of the Veteran's major depressive disorder, recurrent, moderate to severe, continued without significant changes (GAF 55 severe to moderate range).  The Veteran reported minimal benefit from medications and recurrent symptoms of depression.  Testing notes significant symptom exaggeration.  He maintains meaningful relationships and engages in routine, normal behaviors (activities of daily living), maintains self-care and hygiene, and maintains conversation.  Regarding employability, based on the current examination including clinical interview, review of records, psychological assessment, and current research, the examiner was unable to find any deficits in any of the occupational domains that would impair the Veteran's occupational functioning.  In other words, the examiner found no identifiable deficits in communication, social interactions, cognitive functioning, or the ability to follow simple or complex instruction.

The examiner opined that the Veteran's depressive disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Regarding the issue of entitlement to TDIU, the Board observes that the Veteran had VA examinations in August 2009 and August 2014 for his service-connected duodenal ulcer.  In August 2009, the examiner reviewed the Veteran's medical records but was not provided the claims file for review.  The examiner interviewed and examined the Veteran.  The Veteran reported abdominal discomfort and diarrhea.  Also noted was nausea that occurred less than weekly and diarrhea that occurred several times weekly but less than daily.  The examiner did not observe signs of significant weight loss or malnutrition.  The examiner noted that the Veteran retired from employment in 2001 due to his low back condition.  The examiner found that the duodenal ulcer had moderate impact on chores, mild impact on shopping, exercise and traveling, and no impact on sports, recreation, feeding, bathing, dressing, toileting, or grooming.  The examiner noted that there was a discrepancy between the self-reported severity of his symptoms and the fact that there are no objective findings of increased disability.  The examiner did not opine as to the impact of the condition on employment.

In August 2014, the examiner reviewed the claims file and examined the Veteran.  The Veteran reported that he has frequent pain in the mid-upper abdomen which is easily aggravated by eating and oral medications.  His pain results in loose stools, nausea, and vomiting with dry heaves.  The Veteran does not have incapacitating episodes due to the condition.  The examiner indicated that the condition does not impact the Veteran's ability to work.

IV. Legal Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's MDD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under Diagnostic Code 9434, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Based upon the evidence of record, the Board finds that the Veteran's MDD symptoms are not of the severity to meet the schedular criteria for a rating in excess of 50 percent, or 20 percent net after deducting the 30 percent baseline rating.  In fact, the Board must liberally construe the evidence to find that a continuation of the initially assigned 50 percent (20 percent net) rating is warranted prior to the July 2010 VA examination.  Prior to this date, the Veteran's depressive disorder did not result in disability that equated to impairment greater than that which results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While the Veteran asserted increased depression and anxiety, the examination reports and treatment records for this period do suggest cognitive deficiencies.  He was consistently described as cooperative with good speech, as having never reported panic attacks, and as having normal recent and remote memory.  There was no indication of suicidal ideation and his memory was intact.  While his mood was consistently reported as depressed, he also consistently showed motivation to do things such as work in the yard.  He also reported ongoing good relationship with his family and with fellow churchgoers.  Physicians and VA examiners consistently reported no impairment of thought process and intact judgment.  The Veteran was consistently noted to be fully oriented.  Moreover, the Veteran was not shown to exhibit occupational and social impairment with reduced reliability and productivity due to his symptomatology.  His mental status examinations did not reflect other symptoms typical of a 50 percent evaluation such as flattened affect; circumstantial, circumlocutory, or stereotyped, speech; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; and impaired abstract thinking.  Rather, the competent evidence of record establishes that the Veteran's thought processes and contents have been unremarkable, his memory was normal, and he was consistently noted as fully oriented.  

While the Veteran himself reported break-ups in romantic relationships, this is not sufficient to establish that the Veteran's disability was manifested by occupational and social impairment with reduced reliability and productivity due to difficulty in establishing and maintaining effective work and social relationships.  In fact, the relationships that the Veteran was involved in were positively described during the pendency of this claim.  The May 2009 VA examination report noted daily and weekly conversations with family, and also noted that a prior ten-year romantic relationship had ended due to the Veteran's unwillingness to commit to marriage, with no indication that it was due to any symptom of depression.  The examiner specifically found that the Veteran's symptoms did not cause occupational and social impairment and did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  The examiner found no reduced reliability or productivity due to mental disorder symptoms.  The examiner found occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning.  As such, the overall disability picture presented most closely approximates the criteria for the currently assigned 30 percent evaluation for his major depressive disorder.  Indeed, as the discussion provided herein illustrates, the symptomatology associated with the Veteran's major depressive disorder has remained fairly consistent.  He continued to function generally satisfactorily in all areas of his life.

At most, supporting the continuation of the currently assigned 50 percent (20 percent net) rating prior to July 2010 are the Veteran's GAF scores.  During this period, the Veteran's GAF scores ranged from 53 to 55, indicating moderate symptoms.  

While the Veteran's symptoms did not drastically change at or subsequent to the July 2010 VA examination, and in fact have not included symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, the July 2010 examiner found that the Veteran had severe difficulty in dealing with anxiety and depressed mood, resulting deficiencies in thinking and mood and reduced reliability and productivity.  Additionally, the August 2011 VA examiner opined that the Veteran had reduced reliability and productivity due to mental disorder symptoms.  Again, symptoms of the severity documented in the criteria for a 50 percent rating were not noted in the examination reports.  At most, symptoms documented during this period are encompassed in the criteria for a 30 percent rating with the exception of the three documented instances of suicidal ideation (discussed below), a criterion for a 70 percent rating; however, in light of the July 2010 and August 2011 examiner's findings, as well as the three reports of suicidal ideation, the Board finds that a continuation of the 50 percent rating (20 percent net) is warranted.

The Board finds that the objective evidence of record does not reflect a level of impairment that warrants 70 or 100 percent evaluations, or 40 or 70 percent net ratings respectively, for any period during the pendency of the claim.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  There is no indication whatsoever that the Veteran's disability is manifested by obsessional rituals, speech impairment, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal appearance, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships; or by impaired thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform the activities of daily living, disorientation to time or place, or memory loss for names of close relatives or own name.  Regarding suicidal ideation, a criterion for a 70 percent rating (40 percent net), the Board recognizes the August 2011 report of past suicidal ideation, the July 2013 report of one instance of suicidal ideation which was alleviated with prayer, and the Veteran's report in September 2014 of daily suicidal ideation.  However, the Veteran overwhelmingly reported throughout the period of appeal that his disability was not manifested by suicidal ideation.  See April 2010 through May 2011 outpatient records, November 2011 VA clinical note, March 2012 Suicide Risk Assessment, and April 2012 Social Work note.  Moreover, regarding the report of daily suicidal ideation during the September 2014 VA examination, the Board believes that the examiner's findings cast doubt on the validity of the reported symptom.  Specifically, the examiner found that the Veteran's overall reported symptoms were inconsistent with past examinations and records.  Thus, the examiner conducted testing, which revealed significant exaggerations and fabrications.  After testing, the Veteran reported that his primary problem was financial and that he needed to increase his compensation.  The examiner observed that strong secondary gain factors were present along with symptom exaggerations during the examination.  Thus, in light of the examiner's findings which cast doubt on the Veteran's report of daily suicidal ideation and in the absence of other symptoms of the severity described under the criteria for a 70 percent rating, the Board finds that the evidence weighs against the assignment of a 70 percent rating (40 percent net).  Importantly, despite the two valid reports of suicidal ideation over the course of this claim upon which the Board based, in part, the continuation of the 50 percent rating (20 percent net), the Board finds that these reports, in light of the denials of suicidal ideation noted in April 2010 through May 2011 outpatient records, the November 2011 VA clinical note, the March 2012 Suicide Risk Assessment, and the April 2012 Social Work note, do not rise to the level to cause occupational and social impairment with deficiencies most areas.  Thus, the criterion for the 70 percent rating (40 percent net) is not present in this case.

The Board has considered whether referral for an extraschedular evaluation is warranted.  The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran's symptoms associated with his MDD are depression, anxiety, decreased sleep, and decreased energy, two single reported instances of a suicidal thought, and the questionable report of daily suicidal ideation noted in the September 2014 examination report.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.130, Diagnostic 9434.  The evidence does not suggest that the Veteran's depression alone has resulted in marked interference with employment or that there have been any periods of hospitalization.  According to several VA examiners, the Veteran was not incapable of employment due to his depression and prior to July 2010 he did not suffer from reduced reliability and productivity in his work.  Since July 2010, his symptoms have caused reduced reliability and productivity; however, such impairment is also contemplated by the rating criteria.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted. 

In summary, the criteria have not been met for a rating in excess of 50 percent (20 percent net) for the Veteran's MDD at any point during the pendency of the claim.  While the appropriate rating in this instance is a 20 percent net rating after deducting the Veteran's baseline rating of 30 percent from 50 percent, the Board will not reduce the currently assigned 30 percent rating for MDD at this time.  The appeal is denied.

V. TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2014).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In this case, the Veteran has been granted service connection for duodenal ulcer, which is rated 30 percent disabling.  The Veteran has also been granted service-connection for depressive disorder, which is rated 30 percent disabling.  The Veteran's combined rating is 50 percent; thus, he does not meet the schedular criteria for TDIU.  

The Board has considered whether referral of the TDIU claim to the Director of Compensation and Pension Service for extraschedular consideration is warranted.  In this case, the Veteran has stated that he retired from employment in 2001 due to his non-service-connected physical disabilities, noted as knee and back disabilities.  He collects income from the SSA for these injuries.  See VA treatment record dated January 2008; May 2009 VA examination; and July 2010 VA examination.  

In May 2009, the VA mental health examiner stated that the Veteran's MDD did not cause occupational impairment.  

In August 2009, the Veteran had a VA examination for his service-connected duodenal ulcer.  The examiner noted that the Veteran retired from employment in 2001 due to his low back condition.  The examiner found that the duodenal ulcer had moderate impact on chores; mild impact on shopping, exercise and traveling; and no impact on sports, recreation, feeding, bathing, dressing, toileting, or grooming.

In July 2010, a VA mental health examiner found that the Veteran's depression caused deficiencies in thinking and mood, and caused reduced reliability and productivity due to severe difficulty in dealing with anxiety and depressed mood.

In April 2011, the Veteran testified that he could not work due to his depression and his back condition.  He said he was let go due to his conditions.  

The August 2011 VA examiner noted that the Veteran stopped working in 2001 due to a back injury.  The Veteran reported that he wanted to work but could not because of his back.  The examiner stated that no mental condition was evident that would preclude sedentary occupational functioning.  The examiner observed that the Veteran's age, multiple physical conditions, and Social Security disability make the likelihood of being hired very unlikely.  The examiner observed that the Veteran had meaningful relationships and was able to engage in basic activities of daily living in his home and yard.  He further stated that the Veteran's primary limitations were related to his health conditions and not mental conditions.  His inability to engage in some physical activities could exacerbate his depression while his ability to engage in basic activities of daily living could decrease his depressive symptoms. 

In July 2013, the Veteran reported that he was motivated to do things at home, including tending to his garden.  He was not employed and was receiving SSA disability benefits due to a nonservice-connected back disability.  The examiner confirmed that his depression did not rise to the level of total occupational or social impairment.

In August 2014, the Veteran had a VA examination for his service-connected duodenal ulcer.  The Veteran reported that the condition did not cause incapacitating episodes.  The examiner opined that the condition did not impact the Veteran's ability to work.

In September 2014, the VA mental health examiner was unable to find any deficits in any of the occupational domains that would impair the Veteran's occupational functioning.  The examiner found no identifiable deficits in communication, social interactions, cognitive functioning, or the ability to follow simple or complex instruction.  The Veteran maintained meaningful relationships and engaged in routine, normal behaviors (activities of daily living), maintained self-care and hygiene, and maintained conversation.  The examiner opined that the Veteran's depressive disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Based on the foregoing, the Board finds that the clinical evidence does not show that the Veteran's service-connected MDD and duodenal ulcer alone render him unable to secure or follow a substantially gainful occupation.  At most, his MDD causes occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The evidence does not show that the duodenal ulcer interferes whatsoever with employment.

Based on the Veteran's medical history, he may be unemployable or find it difficult to obtain substantially gainful employment due to age and multiple non-service connected physical conditions; however, these criteria are not for consideration for TDIU purposes.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  As such, the Board finds no objective premise to conclude that the Veteran's service-connected depressive disorder and duodenal ulcer render him incapable of performing the physical and mental acts required by employment (including in a sedentary capacity).

Having reviewed the record, the Board finds no evidence suggesting that the Veteran's case is outside the norm, requiring extraschedular consideration.  While the Board does not doubt that the Veteran's service-connected disabilities have an adverse effect on his employability, the weight of the clinical evidence does not support his subjective contention that his service-connected disabilities are of such severity, without consideration of advanced age and non-service connected physical disabilities, so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated by the currently assigned ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds no basis for referral of the TDIU claim to the Director of Compensation and Pension Service for extraschedular consideration.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for TDIU must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a rating in excess of 30 percent for MDD is denied.

Entitlement to a TDIU is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


